Citation Nr: 0425147	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  00-10 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from June 1996 to July 1998.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 1999 rating action of the Roanoke, Virginia 
RO that denied service connection for PTSD.  A Notice of 
Disagreement was received in March 2000, and a Statement of 
the Case (SOC) was issued in April 2000.  A Substantive 
Appeal was received in May 2000.

In March 2001, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  

In January 2002, the veteran's claims file was transferred to 
the St. Petersburg, Florida RO, reflecting her change of 
residence to that state.

A Supplemental SOC (SSOC) was issued in May 2004, reflecting 
the RO's continued denial of service connection for PTSD.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The preponderance of the competent evidence establishes 
that the veteran's pre-existing PTSD did not undergo a 
permanent increase in severity during, or as a result of, 
active military service.






CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A.       §§ 1110, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In the September 1999 RO letter, the original December 1999 
rating action that denied service connection, the April 2000 
SOC, the May 2000, May 2001, April and October 2002, and 
April 2003 RO letters, and the May 2004 SSOC, the veteran was 
variously notified of the law and regulations governing 
entitlement to the benefit sought on appeal, the evidence 
that would substantiate her claim, and the evidence that had 
been considered in connection with her appeal.  After each, 
the veteran was afforded an opportunity to respond.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support her 
claim, and has been provided ample opportunity to submit 
information and evidence.  

Additionally, the aforementioned letters and documents 
variously informed the veteran of what the evidence had to 
show to establish entitlement to the benefit she sought; what 
information or evidence VA still needed from her; what 
evidence VA had retrieved and considered in her claim; what 
evidence she had to furnish; what she had to do to obtain 
assistance from VA in connection with her appeal; and that VA 
would make reasonable efforts to help her get evidence 
necessary to support her claim, such as medical records 
(including private medical records), if she furnished enough 
information about such records so that VA could request them 
from the person or agency that had them.  

In addition, the April 2003 RO letter specifically informed 
the appellant of the VCAA's requirements, and notified her 
that she could help with her claim by informing the VA of any 
additional information or evidence that she wanted it to try 
to obtain for her, where to send additional evidence or 
information concerning her appeal, and where she could 
request assistance if needed.  Accordingly, the Board finds 
that the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and what evidence will be retrieved by the VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held that proper 
VCAA notice should notify a claimant of: (1) the evidence 
that is needed to substantiate a claim; (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in his possession that 
pertains to the claim.  As explained above, all of these 
requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after" VA receives a complete or substantially 
complete application for VA benefits.  In the case now before 
the Board, documents strictly meeting the VCAA's notice 
requirements were not provided, nor could they have been 
provided, prior to the original December 1999 rating action 
on appeal, inasmuch as the VCAA was not enacted until late 
2000.  However, the Board finds that any lack of pre-
adjudication notice in this case has not prejudiced the 
veteran in any way.  

As indicated above, the rating action, the numerous RO 
letters, the SOC, and the SSOC issued between 1999 and 2004 
have repeatedly explained to the veteran what was needed to 
substantiate her claim.  As a result of RO development and 
the Board's March 2001 remand, extensive service medical, 
administrative, and personnel records and 2 comprehensive VA 
psychiatric examination reports have been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  Moreover, after the RO specifically notified the 
veteran of the VCAA and its requirements in the April 2003 
letter, the RO again adjudicated the claim over     1 year 
later (as reflected in the May 2004 SSOC).  Hence, the Board 
finds that any failure on the VA's part in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim currently under 
consideration is harmless.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 
(2003).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made comprehensive efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, as documented in the abovementioned 
RO letters, SOC, and SSOC, as a result of which extensive 
service medical, administrative, and personnel records and 
comprehensive VA psychiatric examination reports have been 
associated with the claims file and considered in evaluating 
her appeal.  Significantly, the veteran has not identified, 
and the claims file does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Under 
these circumstances, the Board finds that adjudication of the 
claim on appeal, at this juncture, poses no risk of prejudice 
to the veteran.  

II.  Background

The service medical records include a March 1998 medical 
board report reflecting evaluation for symptoms associated 
with memory of childhood trauma.  The veteran then reported 
symptoms associated with strong memories of childhood 
physical, emotional, and sexual abuse between the ages of 9 
and 13 by her father, and current symptoms including 
avoidance of events that reminded her of this trauma, 
including avoidance of sexual activity with her husband and 
avoidance of males at work, which symptoms significantly 
interfered with her work performance.  She reported being 
disturbed that 2 co-workers had been charged with sexual 
harassment; she denied that anyone had directly harassed her, 
and she made no accusations.  She indicated that she had 
enlisted in the military for educational benefits, and had 
done reasonably well until she was placed in a situation 
where she was in a shop with mostly men.  After current 
mental status examination, the diagnosis was PTSD that 
existed prior to enlistment and was aggravated by service.  
The medical board found that the veteran had significant 
impairment in occupational and personal functioning, and that 
her condition interfered with the reasonable performance of 
her assigned duties.  It was planned to transfer her from the 
stressful work environment that triggered exacerbation of her 
signs and symptoms; her current work conditions were felt to 
contribute significantly to the worsening of her symptoms.         

A June 1998 physical evaluation board report recommended that 
the veteran be separated from service due to PTSD that 
existed prior to enlistment, did not result from a combat-
related injury, and had not been aggravated by service.

Post service, on November 1999 VA psychiatric examination, 
the veteran reported that her PTSD symptoms had improved 
since separation from service, and that she had never 
received any counseling or medication for her PTSD symptoms.  
She currently reported having friends, enjoying leisure-time 
social activities, and regular employment as an electronics 
technician.  After current examination, the diagnosis was 
PTSD stemming from having been a victim of childhood physical 
and sexual abuse.  The examiner noted that the veteran was 
close to her family, had some friends and age-appropriate 
leisure-time activities, and good self-esteem and 
occupational performance.

On October 2002 VA psychiatric examination, the examiner 
reviewed the veteran's claims file, and noted, in the report 
of examination, that the purpose of the examination was to 
render an opinion for the record, per the Board's March 2001 
Remand, as to whether her military service had permanently 
worsened her PTSD symptomatology.  The veteran was not 
currently receiving any psychiatric treatment or taking any 
psychotropic medications.  She reported having been laid off 
from her technical support job in September after 4.5 years 
of employment, and was currently looking for another job 
while studying electrical engineering in college, where she 
earned average grades.  She was currently divorced after 
having been married for 4.5 years, and assisted her current 
boyfriend in managing his restaurant and other business 
ventures including real estate, and also doing some computer 
work.  

The examiner reviewed the veteran's military and medical 
history, noting the diagnosis of PTSD in service stemming 
from her childhood sexual abuse.  On current mental status 
examination, the veteran was polite and cooperative, and 
denied current problems with depression.  Insight was fair, 
and social adjustment adequate.  She stated that she liked 
people, and that they liked her.  She reported a good sexual 
relationship with her boyfriend.  The diagnosis was mild 
symptoms of PTSD, and the examiner noted that the veteran 
only minimally met the requirements of the diagnostic 
criteria for PTSD.  The examiner opined that the effects of 
sexual harassment in military service did not cause a 
permanent worsening of the veteran's PTSD; rather, her 
military experience only temporarily caused a worsening of 
her symptomatology.  The examiner noted that the veteran 
seemed to have recovered sufficiently to function adequately 
in her life.            

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).

In this case, the veteran contends that her pre-existing PTSD 
was aggravated by the stress that she incurred in military 
service.  Although an initial March 1998 in-service military 
medical board report appears to support her theory of 
entitlement to service connection, the Board finds that such 
opinion is outweighed by the clear preponderance of the 
competent evidence against her claim-specifically, a 
subsequent June 1998 in-service physical evaluation board 
report that the veteran's pre-existing PTSD had not been 
aggravated by service, and the findings on the 2002 VA 
examination report that events in military service did not 
cause a permanent worsening of the veteran's PTSD.  The 2002 
VA examiner found that the veteran's military experience only 
temporarily caused a worsening of her symptomatology, noting 
that she seemed to have recovered sufficiently to function 
adequately in her post-service life.  

The Board accords great probative value to the 2002 VA 
examination report, as the medical comments and opinions 
therein were rendered by a physician who reviewed the entire 
claims file and the veteran's entire military, medical, and 
psychiatric history; currently examined the veteran and 
recorded clinical psychiatric findings and diagnoses; and 
reached conclusions as to the etiology of the veteran's PTSD 
based on consideration and specific discussion of all 
pertinent medical evidence and events reflected in the 
record.  Moreover, the 2002 VA physician thoroughly addressed 
the matters referred to in the March 2001 Board remand, as a 
result of which the Board considers the 2002 VA examination 
report to play a decisive role in the disposition of the 
issue on appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without the appropriate medical and psychiatric training and 
expertise, she is not competent to render a probative opinion 
on a medical matter-such as whether her pre-existing PTSD 
was aggravated by her military service.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).     

Under these circumstances, the Board determines that the 
claim for service connection for PTSD must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable to this appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



